Per Curiam.

Order modified (see companion appeal, People ex rel. Klauber v. Miller, ante, p. 996, decided herewith), as follows:

Land Building Total

1935 $15,500 $10,500 $26,000
1936 14,500 10,250 24,750
1937 13,500 10,000 23,500
1938-39 13,000 9,750 22,750
1939-40 12,500 9,500 22,000
1940^11 12,500 9,250 21,750
1941-42 12,500 9,000 21,500
and as so modified affirmed, with ten dollars costs and disbursements to r elator-app ellant.
Present — Townley, Glennon, Untermyer, Cohn and Callahan, JJ.
Order unanimously modified as indicated in opinion and as so modified affirmed, with ten dollars costs and disbursements to the relator-appellant. Settle order on notice.